Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 7, 16 and 19 are independent.

Specification
The title of the invention – "IMAGE ANALYSIS METHOD AND SYSTEM", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Chunsheng (US-20020196966-A1, hereinafter simply referred to as Jiang).

Regarding independent claims 1 and 7, Jiang teaches:
A computer-implemented method of evaluating a musculoskeletal disease or condition (See at least Jiang, ¶ [0054, 0055], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…"), the method comprising: quantifying (e.g., by measuring – a measure of bone mineral density (BMD), in Jiang) one or more features (e.g., features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) in Jiang) segmented and identified from a medical image of a subject (e.g., patient in Jiang) (See at least Jiang, ¶ [0054, 0055], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…"); extracting non-image data (e.g., clinical data (e.g., the subject's age) in Jiang) pertaining to the subject (e.g., patient in Jiang) and pertinent to the musculoskeletal disease or condition from one or more non-image data sources (See at least Jiang, ¶ [0054, 0055], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…"); extracting clinically relevant features (e.g., clinical data (e.g., the subject's age, bone strength…) in Jiang) from the non-image data (See at least Jiang, ¶ [0054, 0055, 0108], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…"); diagnosing, monitoring, screening for or evaluating the musculoskeletal disease or condition (e.g., in vivo screening (for osteoporosis, bone strength, and risk of future fracture) in Jiang) (See at least Jiang, ¶ [0054, 0055, 0108, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…"), comprising assessing (e.g., by analyzing in Jiang) the quantified features segmented from the medical image and the features extracted from the non-image data with a trained machine learning model trained to diagnose, monitor, screen for or evaluate one or more musculoskeletal diseases or conditions (See at least Jiang, ¶ [0054, 0055, 0108, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…"); and outputting (e.g., via output node trained on the truth data in Jiang) one or more results of the diagnosing, monitoring, screening for or evaluating the musculoskeletal disease or condition (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…").
Jiang teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang taught in separate embodiments for the desirable and advantageous purpose of merging information on bone mass, bone geometry, bone structure and/or subject age in order to obtain measures of bone strength and performing bone analysis with an improved measure of bone mineral density, as discussed in Jiang (See ¶ [0020, 0023]); thereby, helping to improve the overall system robustness by merging information on bone mass, bone geometry, bone structure and/or subject age in order to obtain measures of bone strength and performing bone analysis with an improved measure of bone mineral density.

Regarding dependent claims 2 and 8, Jiang teaches:
receiving the image and segmenting one or more features from the image (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…"); and identifying the features segmented from the image (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…").

Regarding dependent claims 3 and 9, Jiang teaches:
wherein the segmenting and identifying are implemented with a machine learning algorithm (e.g., artificial neural network (ANN) in Jiang) trained segmentation and identification model (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…").

Regarding dependent claims 4 and 10, Jiang teaches:
wherein the trained machine learning model (a) comprises other machine learning algorithms (e.g., artificial neural network (ANN) in Jiang) (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…").

Regarding dependent claims 5 and 11, Jiang teaches:
training the trained machine learning model with additional labelled data (e.g., the adjusted coefficients of determination in Jiang) derived from new or newly analysed subject data (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…" Also, See at least ¶ [0103]).

Regarding dependent claims 6 and 12, Jiang teaches:
wherein the results comprise one or more fracture risk scores (e.g., likelihood of risk of future fracture in Jiang) (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…" Also, See at least ¶ [0103]).


Regarding dependent claim 13, Jiang teaches:
A non-transitory computer-readable medium (e.g., storage media (computer readable media) in Jiang) comprising computer program code, wherein the computer program code comprises instructions configured, when executed by one or more computing devices, to implement the method of claim 1 (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…" Also, See at least ¶ [0103]).

Regarding dependent claims 14 and 15, Jiang teaches:
A method as claimed in claim 1, wherein the disease or condition is arthritis (e.g., arthritis in Jiang) (See at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…", "…The data points from the surface area vs. effective pixel size plot of FIG. 20(a) are used as the input nodes to an ANN as shown in FIG. 20(b) (six input nodes are used in this example). There exists one hidden layer with three nodes and a single output node trained on the truth data, i.e., the bone mechanical strength data…", "…techniques employed include novel features that characterize the volumetric bone mineral density (BMD) of bone and allow extraction of bone geometry features…These features of bone mass, bone geometry, bone structure, and/or subject age are then merged using artificial neural networks in order to yield an estimate of bone strength…for in vivo screening (for osteoporosis, bone strength, and risk of future fracture)…" Also, See at least ¶ [0103]).


Claim(s) 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liew, Siau-Way (US-20040106868-A1, hereinafter simply referred to as Liew) in view of Jiang, Chunsheng (US-20020196966-A1, hereinafter simply referred to as Jiang).

Regarding independent claims 16 and 19, Liew teaches:
A computer-implemented method of producing guidelines for treatment of a musculoskeletal disease or condition (See at least Liew, ¶ [0076], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…"), the method comprising: quantifying one or more features segmented and identified from a medical image of a subject (See at least Liew, ¶ [0076], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…"); and outputting one or more results of the determining a treatment, or producing guidelines for treatment of, the musculoskeletal disease or condition (See at least Liew, ¶ [0076, 0095, 0109], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…", "…The kit can further include a database of measurements for use in calibrating or diagnosing the subject…to enable the user to compare the results achieved…", "…The use of reference databases in the analysis of x-ray images facilitates that diagnosis, treatment and monitoring of bone conditions…").
Liew teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. Liew further teaches using a trained machine learning model trained to determine a treatment (See at least Liew, ¶ [0076, 0108], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…", "…There are numerous tools and analyses available in standard data mining software that can be applied to the analyses of the databases that can be created according to this invention. Such tools and analysis include, but are not limited to neural networks…").
But, Liew does not expressly disclose the concept of extracting clinically relevant features from the non-image data; assessing the quantified features segmented from the medical image and the features extracted from the non-image data.
Nevertheless, Jiang teaches the concept of extracting clinically relevant features from the non-image data (See at least Jiang, ¶ [0054, 0055], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…"); assessing the quantified features segmented from the medical image and the features extracted from the non-image data (See at least Jiang, ¶ [0054, 0055, 0108], FIG. 1A, "…the characteristics of the bone, geometry, and trabecular pattern are extracted using computer analysis of image data from digital images…In step S41 bone mineral densitometry, including BMD, is also performed on the bone…", "…In step S80 data corresponding to the features of bone mass, bone geometry, bone structure, and clinical data (e.g., the subject's age) are merged/combined using one or more classifiers such as a linear discriminant function and/or an artificial neural network (ANN) to yield an estimate of bone strength and thus the likelihood of risk of future fracture…", "…Among all features investigated, bone density was the strongest single predictor in the prediction of bone mechanical properties (Table 1)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of claimed limitations above as disclosed in the device of Jiang to modify the known and similar device of Liew for the desirable and advantageous purpose of merging information on bone mass, bone geometry, bone structure and/or subject age in order to obtain measures of bone strength and performing bone analysis with an improved measure of bone mineral density, as discussed in Jiang (See ¶ [0020, 0023]); thereby, helping to improve the overall system robustness by merging information on bone mass, bone geometry, bone structure and/or subject age in order to obtain measures of bone strength and performing bone analysis with an improved measure of bone mineral density.
Regarding dependent claims 17 and 20, Liew modified by Jiang above teaches:
A method as claimed in claim 16, wherein the disease or condition is arthritis (e.g., arthritis in Jiang and Liew) (See at least Liew, ¶ [0076, 0108], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…", "…There are numerous tools and analyses available in standard data mining software that can be applied to the analyses of the databases that can be created according to this invention. Such tools and analysis include, but are not limited to neural networks…" Also, see at least Jiang, ¶ [0054, 0055, 0108, 0115, 0125], FIG. 1A).

Regarding dependent claim 18, Liew modified by Jiang above teaches:
A non-transitory computer-readable medium (e.g., storage media (computer readable media) in Jiang) comprising computer program code, wherein the computer program code comprises instructions configured, when executed by one or more computing devices, to implement the method of claim 16 (See at least Liew, ¶ [0076, 0108], FIG. 1A & 1B, "…The method also comprises obtaining an image of a bone or a joint…and evaluating the amount or the degree of normal, diseased or abnormal tissue or the degree of degeneration in a region or a volume of interest…information can be derived that is useful for diagnosing one or more conditions or for staging, or determining, the severity of a condition…which then facilitates the evaluation of appropriate steps to take for treatment…", "…There are numerous tools and analyses available in standard data mining software that can be applied to the analyses of the databases that can be created according to this invention. Such tools and analysis include, but are not limited to neural networks…" Also, see at least Jiang, ¶ [0054, 0055, 0103, 0108, 0115, 0121, 0125], FIG. 1A).























Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666